      Case 2:20-cv-01624-TLN-AC Document 5 Filed 12/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JEREMY NICHOLSON-CHILTON,                              No. 2:20-cv-1624 AC P
12                        Plaintiff,
                                                             ORDER AND FINDINGS AND
13            v.                                             RECOMMENDATIONS
14    UNKNOWN,
15                        Defendant.
16

17           By an order filed August 18, 2020, plaintiff was ordered to file a complaint and a

18   completed in forma pauperis affidavit, and was cautioned that failure to do so would result in a

19   recommendation that this action be dismissed. The thirty-day period has now expired, and

20   plaintiff has not responded to the court’s order and has not filed the required documents.

21           In accordance with the above, IT IS HEREBY ORDERED that the Clerk of the Court is

22   directed to assign a district judge to this case; and

23           IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice.

24           These findings and recommendations are submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

26   after being served with these findings and recommendations, plaintiff may file written objections

27   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings

28   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
                                                         1
      Case 2:20-cv-01624-TLN-AC Document 5 Filed 12/02/20 Page 2 of 2


 1   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
 2   (9th Cir. 1991).
 3   DATED: December 1, 2020
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
